Citation Nr: 0726130	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  98-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a variously diagnosed 
rheumatic condition including, rheumatoid arthritis, reactive 
arthritis, and adult-onset Still's disease (AOSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1990 to August 1994.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision by the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA) that among other things 
denied service connection for seronegative rheumatoid 
arthritis with muscle stiffness and rashes.  In September 
2003, the Board remanded the claim for further development. 


FINDINGS OF FACT

A rheumatic disorder, diagnosed as reactive arthritis and 
AOSD is related to service.


CONCLUSION OF LAW

Service connection is warranted for a rheumatic disorder, 
diagnosed as reactive arthritis and AOSD.  38 U.S.C.A. §§ 
1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the veteran's claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content is harmless.  Accordingly, the Board will 
address the merits of the claim.

II.  Factual Background

Service medical records (SMR's) are negative for signs or 
symptoms of rheumatoid arthritis, reactive arthritis, and 
Adult Onset Still's Disease.  SMR's showed that the veteran 
was treated for tonsillitis, tonsillar inflammation, and 
tonsillopharyngitis.  In June 1992, he underwent 
tonsillectomy.  He was also treated for nausea, vomiting, and 
diarrhea and was diagnosed with gastroenteritis.  There were 
multiple visits for upper respiratory tract infections (URI) 
that at times were associated with chills and headaches.  He 
was treated for sinusitis and right ear otitis.  He was 
treated for traumatic injuries, including a fracture to the 
right 4th digit, trauma to the left hand 2nd finger, and soft 
tissue injury to his left shoulder.  A June 1994 record 
showed treatment for low back pain initially on the left side 
then on the right that was treated with ibuprofen.  On June 
1994 separation examination, it was noted that the veteran 
was recovering from an URI with mild throat pain and 
sinusitis.  The separation report noted his tonsils were 
removed, but also indicated that it was not clear whether the 
entire problem was removed.  

Post service medical records included August 1992 to December 
1996 treatment records from El Norte Family Medical Group, 
FPA and Palomar Pomerado Health Care System that showed 
treatment for complaints of rashes, itching, swelling, muscle 
aches, tiredness, and joint pains.  A November 1996 record 
reported complaints of an allergic reaction to medications.  
It was noted that the veteran was taking Prednisone; Atarax 
worked well, and Lodine had no effect.  The notes indicated 
that the veteran had approximately a 10 month reaction with 
skin rashes, welts, and hives.  He had arthritic like joint 
pain.  He required treatment to diffuse pain secondary to the 
apparent inflammatory state.  A December 1996 record showed 
an assessment for questionable seronegative rheumatoid 
arthritis.  It was noted that he responded dramatically to 
Prednisone, but flared badly on tapering steroids.  He had 
diffuse myalgias/arthralgias, slight fevers, and rash.  

On January 1997 VA examination, the veteran indicated that, 
without medication, he had diarrhea about once a week, but 
believed that this was due to being lactose intolerant.  He 
recently was on a tapering dose of Prednisone with Relafen.  
He was beginning to have increased pain in all joints.  He 
had skin rashes associated with joint pain.  It was noted 
that he underwent a tonsillectomy and adenoidectomy while in 
service.  He indicated that the rash did not appear until 
approximately 1995, but the onset of pain in the joints 
occurred in 1994.  The pain was in the low back, knees, 
elbows, hands, and ankles.  He has muscle stiffness everyday.  
The skin rash was to the upper body, chest, back, legs, and 
arms.  After examination and x-rays, the diagnoses included:  
1.) multiple joint pain, knees, elbows, hands, ankles, back, 
wrists, fingers, mild degenerative disc disease of the back 
L5, S1; 2.) old fracture, terminal phalanx, right fourth 
digit, resolved; 3.) post tonsillectomy with asymmetry of 
soft palate; 4.) muscle stiffness secondary to #1; and 5.) 
rash on upper body, legs, and arms; not found on examination.

1997 to 1998 treatment records from San Diego VA Medical 
Center (VAMC) included a June 1997 record that showed that 
the veteran was taking Prednisone, Relafen, Vicodin, and 
Ultram.  He had complaints of joint pain for the past two 
years with an increase over the last few days in his left 
ankle, wrist, and upper back.  There was a rash on his lower 
legs that flared with joint pain.  He was told that he might 
have rheumatoid arthritis.  The impression at the time of 
this examination was polyarthritis-unclear etiology.  

On September 2006 VA examination it was noted that the c-file 
was reviewed.  The examiner, who was the Rheumatology Section 
Chief, summarized the evidence and after examination found 
that the veteran had a history of polyarticular inflammatory 
arthritis with features of asymmetry, a migratory pattern, 
recurrent fevers, and a history of rash and reports negative 
rheumatoid factors.  The examiner commented that the course 
of the veteran's illness was not typical of rheumatoid 
arthritis and may best represent an underlying 
spondyloarthropathy/reactive arthritis, or indeed represent 
AOSD, particularly given the level of ferritin.  The 
veteran's history of pharyngitis and tonsillitis in service 
could have been a contributing factor to the etiology of his 
rheumatic condition.  The examiner further stated that 
pharyngitis was also commonly associated with AOSD and it was 
possible that a history of recurrent episodes of 
streptococcal pharyngitis (which is the assumed etiology of 
the veteran's pharyngitis and tonsillitis) might eventually 
result in autoimmune abnormalities that may predispose the 
veteran to AOSD.  Given the history of recurrent episodes of 
gastroenteritis in the service and ongoing diarrhea (though 
attribute to lactose deficiency); the possibility of a 
reactive arthritis response to bacterial gastroenteritis 
needed to be considered as well.  The examiner opined that it 
was more likely than not that given the pattern of the 
veteran's arthritis that was suggestive of a reactive 
arthritis (either of the Reiter's type secondary to a 
gastrointestinal infection or post streptococcal reactive 
arthritis due to chronic streptococcal pharyngitis) an 
etiologic nexus may exist between his history of recurrent 
gastroenteritis or pharyngitis and the subsequent development 
of his rheumatic condition.  The examiner further stated that 
given the frequent association of pharyngitis with AOSD, such 
a nexus may exist with this diagnosis as well.  

III.  Criteria and Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease. 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; the veteran has been variously diagnosed with 
rheumatoid arthritis, AOSD, and reactive arthritis.

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  SMR's show treatment for tonsillitis, 
tonsillar inflammation, tonsillopharyngitis, gastroenteritis, 
URI's, sinusitis, and finger and back pain.  So there is 
(potentially at least) a possible sign of a related disorder 
in service.  On September 2006 VA examination the examiner 
specifically opined that it was more likely than not that the 
veteran's arthritis was suggestive of reactive arthritis in 
which an etiologic nexus may exist between his history of 
recurrent gastroenteritis or pharyngitis (including the 
episodes that occurred in service) and the subsequent 
development of his rheumatic condition.  And given the 
frequent association of pharyngitis with AOSD, such a nexus 
may exist with this diagnosis as well.  As the competent 
evidence of record supports the veteran's claim, service 
connection for a rheumatic disorder, diagnosed as reactive 
arthritis, and AOSD is warranted.
  

ORDER

Service connection for a rheumatic disorder, diagnosed as 
reactive arthritis and AOSD, is granted. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


